 



 

EXHIBIT 10.3
FIRST AMENDMENT TO REIMBURSEMENT AND CREDIT AGREEMENT
     This FIRST AMENDMENT TO REIMBURSEMENT AND CREDIT AGREEMENT (the “First
Amendment”) is made and entered into this 28th day of April, 2006 by and between
THE CONNECTICUT WATER COMPANY, a corporation duly organized and existing under
the laws of the State of Connecticut with an office at 93 West Main Street,
Clinton, Connecticut 06413 (the “Borrower”), and CITIZENS BANK OF RHODE ISLAND,
with an office at One Citizens Plaza, Providence, Rhode Island 02903, (the
“Bank”).
WITNESSETH:
     WHEREAS, the Borrower issued and sold the $12,500,000 Variable Rate Taxable
Debenture Bonds, Series 2004 (the “Bonds”) pursuant to the terms of the
Indenture;
     WHEREAS, the Borrower and the Bank entered into a Reimbursement and Credit
Agreement, dated as of March 1, 2004, to provide for an irrevocable direct pay
letter of credit to be issued by the Bank for the account of the Borrower to
secure the Bonds (the “Agreement”);
     WHEREAS, affiliates of the Borrower, The Unionville Water Company and The
Crystal Water Company of Danielson, will be merged into the Borrower following
approval by the Connecticut Department of Public Utilities (the “Merger”);
     WHEREAS, in connection with the Merger, the Borrower wishes to increase the
amount of the Borrower’s Permitted Indebtedness to Connecticut Water Service,
Inc. or the Borrower’s Affiliates allowed under the Agreement. Capitalized terms
used in this First Amendment and not otherwise defined herein shall have the
meanings ascribed thereto in the Agreement.
     NOW THEREFORE, in consideration of the premises, mutual promises and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, it is agreed by and
between the parties hereto, each being legally bound hereby, as follows:
     1. Clause (vii) of the definition of Permitted Indebtedness in subsection
1.01 of the Agreement is hereby deleted and replaced by the following:
     “(vii) indebtedness to Connecticut Water Service, Inc. or Borrower’s
Affiliates not exceeding Fifteen Million Dollars ($15,000,000) in the aggregate;
and”
     2. This First Amendment may be executed in counterparts and all such
counterparts shall be deemed to be originals and together shall constitute but
one and the same instrument.
     3. Except as expressly provided herein, the Agreement is unmodified and
remains in full force and effect.



--------------------------------------------------------------------------------



 



 

EXHIBIT 10.3
     IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
have executed this First Amendment as of the date first written above.

                  THE CONNECTICUT WATER COMPANY    
 
           
 
  By:   /s/ David C. Benoit    
 
           
 
      Name: David C. Benoit    
 
      Title: Vice President-Finance and Chief                          Financial
Officer    
 
                CITIZENS BANK OF RHODE ISLAND    
 
           
 
  By:   /s/ Anthony H. Castellon    
 
           
 
      Name: Anthony H. Castellon    
 
      Title: Vice President    